— In an action to declare a marriage null and void, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J), entered July 9, 2002, which granted the defendant’s motion to vacate so much of a judgment of the same court (Montagnino, R.), dated April 16, 2001, as, upon the defendant’s failure to appear at an inquest, distributed the parties’ property.
Ordered that the order is affirmed, without costs or disbursements.
As a general rule in matrimonial cases, the courts have adopted a liberal policy in vacating defaults if the moving party shows a reasonable excuse for the default and the existence of a meritorious defense (see Conner v Conner, 240 AD2d 614 [1997]; Baruch v Baruch, 224 AD2d 649 [1996]). Here, the Supreme Court properly determined that the defendant met his burden. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.